         Case 3:20-cv-00060-LPR-BD Document 15 Filed 04/20/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

JOSEPH HESS                                                                   PLAINTIFF

V.                            CASE NO. 3:20-CV-60-LPR-BD

TURN KEY MEDICAL, et al.                                                   DEFENDANTS
                                         ORDER

         In his original and amended complaints, Mr. Hess claimed that Defendant

Christian Underwood used excessive force against him in April of 2019, and that other

Defendants denied him adequate medical treatment in December of 2018. He also

complained that he was generally subjected to “inhumane treatment by staff.” His claims

were supported only by conclusory statements rather than factual allegations. The Court

directed Mr. Hess to file a third amended complaint, therefore, to clarify his claims. (Doc.

No. 7)

         Mr. Hess has now filed his third amended complaint. (Doc. No. 12) In this

complaint, he adequately states claims for deliberate indifference to medical needs; but

he has not identified the individuals who failed to provide him necessary care. He names

Turn Key Medical as a Defendant, but he has not stated facts to support a claim against

Turn Key. A corporate entity such as Turn Key can be held liable for deliberate

indifference to a medical need only if Mr. Hess explains how a Turn Key policy, custom,

or official action led to his injury. Johnson v. Hamilton, 452 F.3d 967, 973 (8th Cir.

2006); see also Sanders v. Sears, Roebuck & Co., 984 F.2d 972, 975–76 (8th Cir.1993).

He has not identified any Turn Key custom, policy, or action that led to his injury.
       Case 3:20-cv-00060-LPR-BD Document 15 Filed 04/20/20 Page 2 of 2



       The Federal Rules of Civil Procedure require plaintiffs in every case to identify

and serve all defendants with a summons and a copy of the complaint within 90 days of

date the complaint was filed. Mr. Hess filed this case on February 2, 2020; therefore, he

must serve all Defendants in this lawsuit by May 4, 2020. Because he is proceeding in

forma pauperis, the Court will order service of process; but it is Mr. Hess’s responsibility

to identify the Defendants to be served. He is cautioned that some or all of his claims may

be dismissed if he fails to identify Defendants within the time allowed.

       In his third amended complaint, Mr. Hess appears to have abandoned claims

against Defendant Underwood and the Greene County Detention Center. Accordingly,

the Clerk is instructed to terminate those Defendants.

       Mr. Hess has moved to be transferred from the Greene County Jail to a different

detention facility. (Doc. No. 13) Mr. Hess has no constitutional right to choose his

preferred jail. In any event, the motion for transfer is now moot, as evidenced by the

notice of change in address Mr. Hess filed on March 24. (Doc. No. 14) The motion for

transfer is DENIED.

       Finally, Mr. Hess has filed papers requesting guidance from the Court as to

whether he should file a motion for a pardon. (Doc. No. 11) The Court cannot give Mr.

Hess legal advice or order that he be pardoned. The motion for guidance is DENIED.

       IT IS SO ORDERED, this 20th day of April, 2020.



                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE


                                             2
